Citation Nr: 1451712	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disability (claimed as tumors), to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to May 1972, including service in the Republic of Vietnam.  He also had additional service in the National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for tumors.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In March 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless, electronic files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that, except for the hearing transcript, the various adjudicatory documents contained therein are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time. 

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §3.307(a)(6)(iii) (2014).  His  service records show that he was treated in June 1970 for acne vulgaris and a heat rash, although the.  1971 discharge examination was negative for any skin conditions.  The Veteran's 1979 National Guard enlistment examination was also negative for any problems with his skin.  His National Guard treatment records note a scalp surgery in December 1992.  Post service, the Veteran's VA treatment records reflect the removal of a scalp cyst in 2004, as well as the Veteran's reports of previous removal of cysts and lesions in 1992 and 1998.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

In this case, the record does not indicate that the Veteran has been diagnosed with a skin disability that the VA Secretary has recognized as etiologically-related to herbicide exposure.  See 38 C.F.R.§§ 3.307, 3.309 (2014).  However, given his presumed in-service herbicide exposure, medical evidence of in-service treatment for skin problems, medical evidence suggesting current skin disability, and the absence of competent evidence addressing the medical relationship, if any, between current skin disability and  service (to include presumed herbicide exposure and/or skin problems noted therein,, the Board finds that a VA medical examination and opinion are warranted.  Id.   

Hence, the AOJ should arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause may result in a denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent evidence. 

During the Board hearing, the Veteran testified that he had received treatment for his skin at the VA Medical Center (VAMC) in Memphis, Tennessee.  His claims file contains medical records that reference the removal of skin lesions in 1992 and 1998.  However, the file only contains treatment records from the Memphis VAMC, to include the Memphis Community Based Outpatient Clinic (CBOC), dated from August 2003 to May 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Memphis VAMC, to include the CBOC, all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated prior to August 2003, to include 1992 and 1998, and since May 2005.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any pertinent, outstanding private (non-VA) records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).	

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Memphis VAMC and affiliated facilities (to include the Memphis COBC) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to August 2003, to include 1992 and 1998, and since May 2005.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization to obtain any additional evidence that is pertinent to the claim on appeal but not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA dermatology examination, by an appropriate physician at a VA medical facility, to determine the nature and etiology of any  current skin disability(ies).

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.


The physician is asked to:

a) Identify all diagnoses related to the Veteran's skin.  The physician should identify all such disorders that are, or have been, present at any time since shortly before, or during the pendency of, the September 2010 claim for service connection (even if currently resolved). 

b) With regard to each such diagnosis, the physician should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability  had its onset during, or is otherwise medically related to, the Veteran's period of service, to include his exposure to herbicides and/or the skin problems noted during service.

In addressing the above, the physician should consider and discuss all pertinent in- and post-service medical evidence, as well as the Veteran's assertions as to the existence, and continuity of, skin symptoms (which he is competent to assert).  If the Veteran's reports are discounted, the physician should provide a clear rationale for doing so.

All examination findings, along with complete, clearly-stated  rationale for the conclusions reached, must be provided.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



